Citation Nr: 1526703	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  09-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for carpel tunnel syndrome of the right hand, as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1975.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2008.  The RO issued a Statement of the Case (SOC) in April 2009.  In June 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In February 2013, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file. 

This claim was previously before the Board in March 2014, at which time it was remanded for further development.  During that time, the Veteran's claim consisted of a contention of bilateral carpal tunnel syndrome.  However, in an August 2014 rating decision, the RO subsequently granted the Veteran service connection for carpal tunnel syndrome of the left upper extremity only and continued the denial of the right upper extremity in an August 2014 supplemental statement of the case (SSOC).  As such, only the claim with regard to the issue of the right upper extremity has returned to the jurisdiction of the Board.  The title on the caption page has been updated to reflect this action.

The claim was previously before the Board in October 2014 as well, at which time it was also remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran has a current diagnosis of carpal tunnel syndrome of the right hand that is related to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for carpal tunnel syndrome of the right hand, as secondary to the service-connected diabetes mellitus type II, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § §3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Under the laws administered by VA, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due the natural progression of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2014); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, to establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that his currently diagnosed carpal tunnel syndrome of the right hand is related to his service-connected diabetes mellitus type II.  In particular, the Veteran has provided that his private doctors, who treated him for his diabetes, informed him that his carpal tunnel syndrome was related.

Medical treatment records from the Veteran's private physician document multiple diagnoses of carpel tunnel syndrome of the bilateral wrists from September 1996 to March 1997.  An October 1996 treatment record, in particular, diagnoses the Veteran with carpel tunnel syndrome based on nerve conduction studies and an electromyography (EMG).  It was noted that this EMG was ordered by the Veteran's primary physician, Dr. D. N., who was treating the Veteran for diabetes when he noted the Veteran's symptoms of decreased strength and pain in the bilateral hands.  The neurologist who performed the EMG further noted that the reason for the referral was rule out carpal tunnel syndrome and history of diabetes mellitus.

The Veteran was afforded a VA joints examination in April 2011 and a VA nerves examination in May 2011.  Both VA examiners found that the Veteran did not have a diagnosis of carpel tunnel syndrome of the bilateral wrists, and instead had a diagnosis of peripheral neuropathy of the bilateral upper extremities.  The Veteran is already service-connected for peripheral neuropathy of the right and left upper extremities.  

On April 2014, the Veteran was provided with an additional VA examination in order to ascertain the potential diagnoses and etiologies of the claimed bilateral upper extremity carpal tunnel syndrome in accordance with the directives of the March 2014 Remand.  In particular, the examiner was directed to perform EMG testing in order to assist in possible diagnoses.  Although the examiner did provide the Veteran with EMG testing and such testing revealed the presence of carpal tunnel syndrome in the left upper extremity, the results appeared to be inconclusive for the right upper extremity.  This was contended to be on account of the fact that the Veteran also has right upper extremity peripheral neuropathy and such made it difficult to ascertain whether the Veteran also had carpal tunnel syndrome.  The Veteran is already service-connected for carpal tunnel syndrome of the left hand.

The April 2014 VA examiner provided an addendum opinion in December 2014, in which he stated that the 2014 EMG did not show any evidence of carpal tunnel syndrome in the right upper extremity.  Therefore, no opinion was provided regarding etiology.

Analysis

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for carpal tunnel syndrome of the right hand is warranted.  First, resolving all reasonable doubt in the Veteran's favor, there is a current disability because outpatient treatment records and, more particularly, the October 1996 EMG, shows a diagnosis of bilateral carpal tunnel syndrome, which specifically contemplates the right hand.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Although the Board notes that the later-administered 2014 EMG showed evidence of left sided carpal tunnel syndrome, it is further noted that the 2014 VA examiner found that the Veteran's right-sided peripheral neuropathy made it difficult to determine such a diagnosis of carpal tunnel syndrome in the right hand.  Because the record evidence shows the presence of two contrasting EMG reports (with one being interpreted by a neurologist and the other by a physician's assistant) in regard to whether the Veteran has carpal tunnel syndrome of the upper right hand, such evidence is at the very least in relative equipoise.  As such, the benefit of the doubt in this regard is resolved in favor of the Veteran, and a diagnosis of carpal tunnel syndrome of the right hand is demonstrated by the record evidence.

Second, there is a service-connected disability upon which a relationship of nexus is asserted as shown by the service-connected diabetes mellitus type II.  Wallin, 11 Vet. App. at 509.

As such, the issue turns upon a finding of nexus between the Veteran's service-connected diabetes mellitus type II and his currently diagnosed carpal tunnel syndrome of the right hand.  In this regard, the Board notes that an opinion on this issue was not been provided in the VA examiner in April 2014 or December 2014.  Accordingly, the outpatient treatment records showing the Veteran's treatment for his carpal tunnel syndrome within the context of diabetes mellitus are the primary focus of the Board's inquiry.

It is well to observe that a fact finder, such as the Board, is permitted to rely on circumstantial evidence, make reasonable inferences, and apply common sense and ordinary experience in evaluating evidence.  There is an abundance of persuasive authority for this statement.  For example, the U.S. Supreme Court has explained that it is "the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.  See Jackson v. Virginia, 443 U.S. 307, 319 (1979).  The U.S. Court of Appeals for the Fifth Circuit has explained that "[j]urors are supposed to reach their conclusions on the basis of common sense, common understanding and fair beliefs, grounded on evidence consisting of direct statements by witnesses or proof of circumstances from which inferences can fairly be drawn."  Fontenot v. Teledyne Movible Offshore, Inc., 714 F.2d 17, 20 (5th Cir.1983), (quoting Schulz v. Penn. R.R. Co., 350 U.S. 523, 527 (1956)).  The Board is in a fact finding role, and there is no compelling reason that the role should differ from other fact finders in this regard, which amounts to evaluating the record evidence as to a significant fact.

The record evidence shows that the Veteran has been continually treated for his diabetes.  Additionally, the record evidence shows that the Veteran's nerves have been damaged as a result of his diabetes, as seen in his diagnoses of bilateral upper extremity peripheral neuropathy and carpal tunnel syndrome of the left upper extremity, all which have been found by the Veteran's doctors and VA examiner to be related to his diabetes.  Current medical authority has found that diabetes increases the risk of nerve damage and can be a precursor to conditions such as carpal tunnel syndrome and other types of peripheral neuropathy.  See The Merck Manual, Sec. 3, Ch. 29, Nerve Disorders (http://www.merck.com/pubs/mmanual _ha/figures/fg29_2.html) (accessed June 17, 2015).

Here, although the Veteran's primary physician, who treated him for his diabetes in particular, never specifically stated that his diagnosed carpal tunnel syndrome was related to his diabetes, it appears through a reasonable inference that such conditions cannot be disassociated from one another.  This is particularly supported by the fact that the Veteran's physician initially noted and referred the Veteran for an EMG within the context of his treatment of diabetes and related complications.  Additionally, the neurologist performing the EMG noted the Veteran's diabetes at the time of administration, thereby giving further indication that such testing was being provided as a diagnostic tool for diabetic complications.  Last, in the Veteran's continued treatment for his diabetes, the physician always listed the underlying conditions and noted additional complications, which after 1996, included bilateral carpal tunnel syndrome along with his diabetes.

On balance, there is competent and credible medical evidence from which a reasonable inference can be drawn in regard to whether the Veteran's carpal tunnel syndrome of the right hand is related to his service-connected diabetes mellitus type II.  However, there is also evidence indicating an absence of any definitive connection between the two conditions.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Resolving all reasonable doubt in favor of the Veteran, the Board finds it reasonable to conclude that the carpal tunnel syndrome of the right hand cannot be disassociated from the service connected diabetes mellitus type II.  Accordingly, the appeal is granted.




ORDER

Entitlement to service connection for carpel tunnel syndrome of the right hand, as secondary to the service-connected Type II diabetes mellitus, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


